P.O.B 7230
Ramat-Gan, 5217102
ISRAEL


In re Application of: Derry Shribman et al.
Serial No.: 16/567,496         
Filed: September 11, 2019
Docket: HOLA-003-US17
Title: System and Method for Improving Internet Communication by Using Intermediate Nodes
::::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision regarding the petition filed on 5/6/2021. The petition to the Director seeks withdrawal of finality under 37 CFR § 1.181.

The petition is DISMISSED as MOOT.

REVIEW OF FACTS

On 10/27/2020, a Non-Final Rejection was mailed. The Non-Final Rejection included a rejection of claim 1 (the only independent claim) under 35 USC § 102(a)(2) in view of Jenkins et al.

On 1/17/2021, the applicant filed a response under 37 CFR § 1.111, where independent claim 1 was amended.

On 4/26/2021, a Final Rejection was mailed. The Final Rejection included a rejection claim of 1 (the only independent claim) under 35 USC § 102(a)(1) in view of Shribman et al.

On 5/6/2021, the petition under 37 CFR § 1.181 was filed. In the petition, the applicant alleged that 1) the introduction of a new reference precludes finality, and 2) the Final Rejection does not give reason for finality. The applicant sought withdrawal of finality or designating the 4/26/2021 Office Action as Non-Final.

On 8/15/2021, a Request for Continued Examination (RCE) was filed under 37 § CFR 1.114. The RCE was accompanied by further amendments to the claims and additional remarks from the applicant. The RCE further included a petition for a one (1) month extension of time. The proper fees were paid according to 37 CFR § 1.17(e) and 37 CFR § 1.17(a)(1), respectively.

REGULATION AND PRACTICE

37 CFR § 1.114(d) provides that:

(d) If an applicant timely files a submission and fee set forth in § 1.17(e), the Office will withdraw the finality of any Office action and the submission will be entered and considered. If an applicant files a request for continued examination under this section after appeal, but prior to a decision on the appeal, it will be treated as a request to withdraw the appeal and to reopen prosecution of the application before the examiner. An appeal brief (§ 41.37 of this title) or a reply brief (§ 41.41 of this title), or related papers, will not be considered a submission under this section.

ANALYSIS AND DECISION

The RCE filed on 8/15/2021 is considered proper. Per 37 CFR 1.114(d), a proper RCE lifts the finality of the earlier filed Office Action.

Accordingly, the petition is DISMISSED as MOOT. 

Applicant is given a time period of 2-months to reply. This period is not extendable.   

Any inquiry concerning this decision should be directed to Paul H. Masur at (571) 270-7297. 


/DERRICK W FERRIS/Acting Director of Art Unit 2400